OPINION
ANDERSON, Justice.
In 2005, appellant S.A.M. pleaded guilty to second-degree burglary, a felony offense. The district court stayed imposition of the sentence, and when S.A.M. was released from probation the conviction was deemed a misdemeanor under Minn. Stat. § 609.13, subd. 1(2) (2016). S.A.M. filed a petition for expungement in January 2015. The district court denied S.A.M.’s petition and the court of appeals affirmed. Because we conclude that felony convictions later deemed misdemeanors by operation of law under Minn. Stat. § 609.13, subd. 1(2), are not eligible for expungement under Minn. Stat. § 609A.02, subd. 3(a)(3) (2016), we affirm.
I.
On the night of December 5, 2003, S.A.M. and two other people were involved in a burglary of a home-based motocross supply business. S.A.M. claimed that he drove the two co-defendants to the area *604and waited in the car until they returned with a large bag of stolen goods. His co-defendants told a different story; they stated that S.A.M. wanted to steal a motorcycle, used a credit card to open the door, and entered the building with them.
S.A.M. eventually pleaded guilty to second-degree burglary, a felony offense. Minn. Stat. § 609.582, subd. 2(a) (2006). Because S.A.M.’s criminal history score was zero, the district court stayed imposition of his sentence and ordered probation for up to 10 years. Less than 3 years later, S.A.M. was discharged from probation because he had completed all court-ordered conditions of probation, including that he remain law-abiding. As a result of the stay of imposition and S.A.M.’s compliance with the terms of probation, S.A.M.’s felony conviction was deemed a misdemeanor under Minn. Stat. § 609.13, subd. 1(2).
In January 2015, S.A.M. filed a petition for expungement under Minn. Stat. § 609A.02, subd. 3(a)(3). In support of his petition, S.A.M. stated that he had obtained a bachelor’s degree, purchased a house, stopped drinking alcohol, taken responsibility for raising his 8-year-old son, and ceased associating with his co-defendants. The Bureau of Criminal Apprehension, Rochester City Attorney, Rochester Police Department, and Olmsted County Attorney all objected to the expungement petition, arguing that S.A,M.’s felony burglary conviction cannot be expunged under Minn. Stat. § 609A.02, subd. 3(a)(3), because that provision allows the expungement of only misdemeanors. They also argued that S.A.M.’s conviction cannot be expunged under Minn. Stat. § 609A.02, subd. 3(a)(5) (2016), which provides for expungement of certain enumerated felonies, because burglary is not included in the list of felonies that are eligible for expungement.
The district court denied the expungement petition, concluding that S.A.M. was not “convicted of’ a misdemeanor and therefore could not petition for expungement under Minn. Stat. § 609A.02, subd, 3(a)(3). The court of appeals affirmed. State v. S.A.M., 877 N.W.2d 205 (Minn. App. 2016). We granted review to determine whether a felony conviction that is deemed a misdemeanor by operation of law under Minn. Stat. § 609.13, subd. 1(2), can be expunged under Minn. Stat. § 609A.02, subd. 3(a)(3). Because we conclude that such convictions cannot be expunged under this provision, we affirm.
II.
This case presents a question of statutory interpretation. Statutory interpretation is a question of law, which we review de novo. LaMont v. Indep. Sch. Dist. No. 728, 814 N.W.2d 14, 18 (Minn. 2012). The goal of all statutory interpretation is to ascertain and effectuate the intent of the Legislature. Minn. Stat. § 645.16 (2016). We construe words and phrases in a statute according to their plain and ordinary meaning. Allan v. R.D. Offutt Co., 869 N.W.2d 31, 33 (Minn. 2015). We interpret a statute as a whole to give effect to all of its provisions. In re Welfare of J.J.P., 831 N.W.2d 260, 264 (Minn. 2013). We may also consider the structure of the statute in determining its meaning. See State v. Wenthe, 865 N.W.2d 293, 303 (Minn.), cert. denied, - U.S. -, 136 S.Ct. 595, 193 L.Ed.2d 471 (2015).
This case requires us to interpret the expungement statute, Minn. Stat. § 609A.02, subd, 3 (2016). There are two expungement provisions in section 609A.02, subdivision 3 that are relevant to S.A.M.’s appeal. The first, subdivision 3(a)(3), allows a person to petition for ex-pungement when the person “was convicted of or received a stayed sentence for a *605petty misdemeanor or misdemeanor and has not been convicted of a new crime for at least two years since discharge of the sentence for the crime.”. Id., subd. 3(a)(3). The second is subdivision 3(a)(5), which allows a person to seek expungement when the person “was convicted of or received a stayed sentence for a felony violation of an offense listed in paragraph (b), and has not been convicted of a new crime for at least five years since discharge of the sentence for the crime.” Id., subd. 3(a)(5). Because burglary is not one of the felonies “listed in paragraph (b),” S.A.M. cannot petition for expungement under subdivision 3(a)(5).
But S.A.M. argues that he can petition for expungement under Minn. Stat. § 609A.02, subd. 3(a)(3), because his felony conviction was deemed a misdemeanor under Minn. Stat. § 609.13, subd. 1(2). That statute states: “Notwithstanding a conviction is for a felony: ... the conviction is deemed to be for a misdemeanor if the imposition of the prison sentence is stayed, the defendant is placed on probation, and the defendant is thereafter discharged without a prison sentence.” Id. S.A.M. argues that because he now has a misdemeanor conviction, rather than a felony conviction, on his criminal record, he may petition for expungement under section 609A.02, subdivision 3(a)(3), as though he had been originally convicted of a misdemeanor. We disagree.
We first note that we have previously interpreted section 609.13, subdivision 1(2), and these prior cases guide us here. For example, in In re Peace Officer License of Woollett, 540 N.W.2d 829 (Minn. 1995), we considered whether the Board of Peace Officer Standards and Training (the “POST Board” or “Board”) properly revoked Woollett’s peace officer license. The POST Board determined that, under the Board’s administrative rules, Woollett’s 11-year-old conviction of third-degree assault was a disqualifying felony. Id. at 831 (citing Minn. R. 6700.0601, subp. 1(G) (1993) (stating that “having been convicted of a felony in any state or federal jurisdiction” shall be grounds to deny eligibility for a license)). Woollett challenged the revocation in the court of appeals, which reversed the Board’s determination, holding that Woollett’s conviction became a misdemean- or under section 609.13 once Woollett was discharged from probation without a prison sentence. Id. We reversed the court of appeals, concluding that “[sjection 609.13 does not require felony convictions where guilt is adjudicated, but sentencing is stayed, to be treated as misdemeanors in every conceivable situation.” Id. at 833. We found two factors determinative. First, we noted that even if Woollett had not been sentenced for a felony, he had indeed been “convicted of a felony.” Id. at 832. Second, we noted that the phrase “conviction of a felony” as used in the POST Board regulation at issue covered a person who was charged with, and convicted of, a crime punishable by more than one year “‘regardless of a stay of imposition or stay of execution.’ ” Id. (quoting Minn. R. 6700.0100, subp. 21 (1993)).
In State v. Anderson, we were asked to decide whether a felony burglary conviction that is later deemed a misdemeanor under section 609.13 is a “crime of violence” within the meaning of Minn. Stat. § 624.712, subd. 5 (2008). 733 N.W.2d 128, 134 (Minn. 2007). Anderson pleaded guilty to felony second-degree burglary in 1995, and after he successfully completed probation, the conviction was deemed a misdemeanor under section 609.13. Id. at 131. Several years later, Anderson was convicted of violating Minn. Stat. § 609.165, subd. lb(a) (2016), which prohibits the possession of a firearm by “[a]ny person who has been convicted of a crime of violence, as defined in section 624.712, subdivision 5.” Section 624.712, subdivision 5, defines *606“crime of violence” to include “felony convictions” of first- or second-degree burglary. We affirmed Anderson’s conviction, rejecting his contention that, under section 609.13, upon his discharge from probation, “he was a person who has been convicted of a misdemeanor,” not a felony. Anderson, 733 N.W.2d at 135-36. Relying on our decision in State v. Moon, 463 N.W.2d 517 (Minn. 1990), we stated that, when determining whether a prior offense is a “crime of violence,” a court must consider the elements of the offense, not “its subsequent disposition.” Anderson, 733 N.W.2d at 136. Anderson, we said, “has been convicted” of felony second-degree burglary, and even if the conviction was later deemed a misdemeanor, “ ‘that does not change his underlying conviction for the purposes of the [firearm prohibition] statute.’” Id. (citation omitted) (brackets in original).
Most recently, in State v. Franklin, we considered whether a felony conviction that has been deemed a misdemeanor under section 609.13 can be considered when determining whether an offender “has five or more prior felony convictions” under the career-offender statute, Minn. Stat. § 609.1095, subd. 4 (2016). 861 N.W.2d 67, 68 (Minn. 2015). We agreed with Franklin that the Legislature’s use of “the present-tense verb ‘has’ in section 609.1095, subdivision 4, requires the district court to consider how many felony convictions a defendant possesses when the sentencing occurs.” Id. at 69. From the plain language of section 609.1095, subdivision 4, we concluded that, because Franklin’s felony conviction was deemed a misdemean- or, he no longer “has” a felony conviction. Id. at 70. We distinguished Anderson and Woollett because “the statutory language at issue in each of those cases [was] different than the [present tense] statutory-language at issue [in Franklin].” Id. at 70 n.1.
Here, S.A.M. argues that the phrase “was convicted” in Minn. Stat. § 609A.02, subd. 3(a)(3), is more similar to “has ... convictions” in Franklin, than it is to “having been convicted” in Woollett and “has been convicted” in Anderson. Therefore, he argues, we should follow Franklin and look to the current status of his conviction rather than its original classification. See 861 N.W.2d at 70. Because S.A.M.’s conviction is currently a misdemeanor, this analysis would allow him to petition for expungement under subdivision 3(a)(3).
S.A.M.’s argument is unpersuasive. First, by using the phrase “was convicted,” the plain' text of the statute instructs us to analyze S.A.M.’s conviction at the time he “was convicted”—that is, at the time of conviction. Minn. Stat. § 609A.02, subd. 3(a)(3). Nothing in the statute suggests that any other time is relevant.1
In addition, “was convicted,” at issue here, is more similar to “has been convicted,” in Anderson, than it is to “has ... convictions,” in Franklin. Both “was convicted” and “has been convicted” refer to the past. The only reason we looked to the present status of the conviction in Franklin is because “has ... convictions,” based on verb tense, refers to the present. 861 N.W.2d at 70. Therefore, contrary to S.A.M.’s assertion, our case law suggests *607that section 609.13, subdivision 1(2), does not allow S.A.M. to petition for expungement under section 609A.02, subdivision 3(a)(3).
The structure of section 609A.02 also supports this interpretation. The statute arranges crimes by clauses in order from least serious to most serious. Minn. Stat. § 609A.02, subd. 3(a)(1)-(5). It begins in subdivision 3(a)(1) with proceedings that “were resolved in favor of the petitioner” and continues in increasing severity all the way to felonies, which are dealt with in subdivision 3(a)(5). Id. The length of time that a petitioner must remain law-abiding before seeking an expungement also increases by clause as the severity of the offense increases. Id. This structure shows that the Legislature intentionally made it increasingly more difficult for an individual to receive an expungement for more serious crimes.
S.A.M.’s interpretation would upset this structure. Under his interpretation, an individual who was convicted of, and received a stay of imposition for, a felony not listed in section 609A.02, subdivision 3(b), could receive an expungement under subdivision 3(a)(3) earlier than an individual who was convicted of an enumerated felony, which can be expunged under subdivision 3(a)(5). The Legislature could not have intended such an anomalous result. The enumerated felonies, which are listed in subdivision 3(b), are generally less serious felonies and certainly less serious than burglary, the felony offense for which S.A.M. was convicted. See Minn. Stat. § 609A.02, subd. 3(b). The statute requires a longer waiting period for enumerated felonies than for gross misdemeanors and a longer waiting period for gross misdemeanors than for misdemeanors. See id., subd. 3(a). The Legislature could not have intended that non-enumerated felonies could have the same waiting period as misdemeanors and, consequently, be eligible for expungement earlier than less serious enumerated felonies and gross misdemeanors.2
S.A.M.’s interpretation also upsets the structure of section 609A.02 by creating substantial overlap between subdivisions 3(a)(3) and 3(a)(5). Although S.A.M. argues that he “was convicted” of a misdemeanor under subdivision 3(a)(3), he also concedes that he “was convicted” of a felony. Therefore, under S.A.M.’s interpretation, a person who was convicted of an enumerated felony whose conviction was later deemed a misdemeanor can petition for expungement under either subdivision 3(a)(3) or subdivision 3(a)(5). Presumably, all similarly situated persons would choose to petition for expungement under subdivision 3(a)(3) because it contains a shorter waiting period. This result reduces the effectiveness of subdivision 3(a)(5), which clearly contemplates that enumerated felonies should be expunged under that provision. Nothing in the statute suggests that a person should be able to choose the clause under which he or she petitions for expungement. Therefore, S.A.M.’s interpretation conflicts with the structure of the statute, which clearly organizes crimes into *608clauses in order of severity, provides longer waiting periods for expungement of more serious crimes, and requires a person to petition for expungement under the clause that addresses the crime for which the person was convicted.
III.
We conclude that a felony conviction that has been deemed a misdemeanor by Minn. Stat. § 609.13, subd. 1(2), is not eligible for expungement under Minn. Stat. § 609A.02, subd. 3(a)(3).
Affirmed.

. Because "was convicted” unambiguously refers to the date on which S.A.M. was convicted, there is only one reasonable interpretation of the statute and we need not resort to any of the canons of statutory construction or sources of legislative intent cited by the dissent. City of Brainerd v. Brainerd Invs. P’ship, 827 N.W.2d 752, 755 (Minn. 2013) ("When legislative intent is clear from the statute’s plain and unambiguous language, we interpret the statute according to its plain meaning without resorting to other principles of statutory inteipretation.”).


. The dissent argues that we should not be concerned about upsetting the structure of the expungement statute because subdivisions (3)(a)(3) and (3)(a)(5) provide only “doorways” to expungement. After a petitioner enters a "doorway,” the dissent explains, the court must still consider the nature and severity of the underlying crime before granting the expungement. See Minn. Stat. § 609A.03, subd. 5 (2016). But this observation misses the mark. The structure of the expungement statute shows that the Legislature made it more difficult for petitioners convicted of serious offenses to both get through a "doorway” and obtain an expungement once the doorway is opened. The dissent’s interpretation upsets the legislative structure.